IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                  RENDERED: APRIL 29, 2021
                                                     NOT TO BE PUBLISHED

              Supreme Court of Kentucky
                              2019-SC-0732-MR

LISA R. HARVEY                                                      APPELLANT


                 ON APPEAL FROM HARDIN CIRCUIT COURT
v.                HONORABLE KELLY M. EASTON, JUDGE
                            NO. 18-CR-00577


COMMONWEALTH OF KENTUCKY                                             APPELLEE



                  MEMORANDUM OPINION OF THE COURT

                                 AFFIRMING

      Lisa Harvey and her codefendant, Rick Fisher, were tried jointly and

convicted by the Hardin Circuit Court of complicity to murder and tampering

with physical evidence. Harvey was sentenced to thirty years in prison

consistent with the jury’s recommendation and she now appeals as a matter of

right. After review, we affirm the judgment.

                    FACTS AND PROCEDURAL HISTORY

      Investigators found Andrew Folena’s decomposing body beaten and

buried in a wooded area bordering a cornfield close to his house. Earlier,

Folena had returned to his home to find his fiancée, Harvey, there along with

two men, Fisher and Joseph Goodman, who had been staying in his house

while he was away. Unbeknownst to Folena, Harvey had ongoing sexual

relations with Fisher and Goodman.
      At trial Goodman testified that earlier on the day of the murder, Fisher

and Harvey stated they planned to kill Folena, but Goodman did not think they

were serious. He stated that later that night he was in the basement and heard

what he assumed must have been Folena trying to get in the house through the

front door. Unable to get into the house, Folena walked around to the back of

the house. After hiding in the basement for a moment, Goodman heard a

commotion and looked in the backyard to see Fisher bludgeoning Folena with a

baseball bat. Harvey was positioned on top of Folena strangling him.

      Goodman testified that he quickly packed his things, called his ex-

girlfriend and asked her to alert the police, and ran out into the cornfield.

Goodman estimated that he stayed there about twenty minutes before Fisher

found him and sent him back to the house. A few days later Goodman’s ex-

girlfriend called the police who conducted a welfare check at the Folena

residence. As they approached the home they saw Fisher walking out of a

wooded area. The deputies observed that Fisher was muddy and sweaty.

Fisher told the deputies that his girlfriend, Harvey, lived at the home with her

fiancé, but he had not seen the fiancé in several days. The deputies spoke with

Harvey who told them she lived at the home with her fiancé but she was not

sure where he was. After the deputies explained why they were there Harvey

made a phone call to a person she claimed was Folena and gave the phone to

one of the deputies to speak with the man.

      The deputies were skeptical and asked Harvey for permission to search

the property. Initially Harvey declined but consented when she learned the

                                         2
deputies would pursue a search warrant. While searching the property one of

the deputies followed what appeared to be a recent trail in the cornfield behind

the home and located a wheelbarrow, shovels and tarps near a patch of freshly

disturbed earth. They also found a bloody baseball bat, metal hook tool and

work gloves inside the house. A cadaver dog was called to the scene and

Folena’s decomposing body was found in a shallow grave under the disturbed

earth. A medical examiner later determined that Folena died from a

combination of manual strangulation and blunt-force trauma.

         The jury convicted Harvey and Fisher of complicity to murder and

complicity to tampering with physical evidence and recommended a total

sentence of thirty years for each defendant. Harvey appeals as a matter of

right, raising several errors: (1) the trial court erred by not requiring redaction

of Fisher’s confession prior to its introduction; (2) the Commonwealth’s

Attorney improperly interjected her own testimony; (3) the trial court erred by

denying a second competency evaluation; and (4) cumulative error. We note

that the first two issues were raised in Fisher v. Commonwealth, 2019-SC-

0738-MR, 2021 WL 1133592, at *1 (Ky. Mar. 25, 2021). Because the first two

alleged errors are the same as those addressed in our recent Fisher decision,

we reiterate our analysis and address the additional arguments in turn.

                                    ANALYSIS

    I.       Admitting Fisher’s out-of-court statements against Harvey did
             not violate the Confrontation Clause or the Rule Against
             Hearsay.




                                         3
      While in custody at the Hardin County Detention Center Harvey and

Fisher discussed the events with their respective cellmates. Neither Harvey nor

Fisher testified at their joint trial, but three of their former cellmates did. If all

three cellmates are believed, Harvey and Fisher independently confessed to

their participation in the murder.

      Hakeem Randall testified that he lived in a cell with Fisher for

approximately two months. During that time, Fisher said that he was in

custody for murder because he beat a man in the head after getting into an

argument. Fisher bragged that he could “beat the charge” because he was not

the cause of death. Fisher said he was accompanied by a female who used a

necktie to strangle the man and the man’s inability to breathe was what killed

him. Fisher told Randall he used a wheelbarrow to move the man’s body to the

wooded area of a cornfield and then buried it. Fisher also told Randall that the

female was crazy because she kept the necktie and used it as a belt.

      Jayden Grissom testified that he shared a cell with Fisher for several

weeks and during that time Fisher told him about the murder. Fisher said that

he got angry about Harvey’s relationship with another man, so he struck the

other man multiple times with a blunt object and later buried his body. Fisher

told Grissom that Harvey was with him during the assault and strangled the

man with a necktie.

      Tonya Dean testified that she lived in a cell next to Harvey for

approximately two months. One night Harvey came to her and asked to talk.

Harvey told her that her “sugar daddy” was murdered and that during the

                                          4
murder she laid on top of him to protect him from being beaten with a baseball

bat. After Dean told Harvey that she did not believe her, Harvey said she had

actually strangled her “sugar daddy” with a necktie and two men beat him to

death with a baseball bat. Harvey said they used a wheelbarrow to move his

body before burying it. Harvey bragged that the necktie used to strangle the

man would never be found because she wore it into the jail as a belt. Harvey

was in fact wearing a necktie when she was taken into custody at the jail.

      During trial, counsel and the trial court discussed objections to

statements made by both defendants to their cellmates. Fisher’s and Harvey’s

independent statements to their cellmates were consistent to the extent that

each defendant implicated themselves and each other in the same way. Fisher

said he hit Folena and Harvey strangled Folena. Harvey said the same,

although she suggested a third person was also involved in the beating. The

trial court stated its ruling of admissibility on the record and stated that a

written order would be entered later due to the importance of the issue.

      In a post-trial order, the trial court concluded that admitting Fisher’s

non-testimonial statement against Harvey did not violate Harvey’s Sixth

Amendment Confrontation Clause right. The trial court further determined

that the statements were admissible as statements against interest under

Kentucky Rule of Evidence (KRE) 804(b)(3).

      Harvey claims the trial court erred by admitting Fisher’s hearsay

statement without redaction in violation of the Confrontation Clause. We

recently discussed the admission of jail cellmate statements in Fisher’s matter

                                         5
of right appeal to this Court and clarified the standards for admitting hearsay

against a criminal defendant under the Confrontation Clause. Fisher, 2021 WL
1133592, at *1. In a mirror image of the claim before us now, Fisher claimed

that the trial court erred in admitting Harvey’s hearsay statement made to

Dean without redaction in violation of the Confrontation Clause. The Court

held that admission of Harvey’s out-of-court statements against Fisher did not

violate the Confrontation Clause or the rule against hearsay. Applying the

principles enunciated in Fisher, we find that the admission of Fisher’s out-of-

court statements against Harvey also did not violate the Confrontation Clause.

      A. The Confrontation Clause applies only to testimonial hearsay
         statements.

      As this Court has recognized, the Supreme Court held that “the

Confrontation Clause of the Sixth Amendment forbids admission of all

testimonial hearsay statements against a defendant at a criminal trial unless

the witness is unavailable and the defendant has had a prior opportunity for

cross-examination.” Bray v. Commonwealth, 177 S.W.3d 741, 744 (Ky. 2005)

(citing Crawford v. Washington, 541 U.S. 36, 68 (2004), overruled on other

grounds by Padgett v. Commonwealth, 312 S.W.3d 336 (Ky. 2010)). Prior to

Crawford, the admissibility of hearsay that incriminated an accused was

premised on a judicial determination of reliability, which the Court found was

an amorphous and unreliable standard. Crawford, 541 U.S. at 62. The

primary focus in applying Crawford is whether the hearsay statement offered

against a criminal defendant is testimonial. Id. at 68. The Court explained:



                                        6
            The text of the Confrontation Clause . . . applies to
      “witnesses” against the accused—in other words, those who “bear
      testimony.” “Testimony,” in turn, is typically “[a] solemn
      declaration or affirmation made for the purpose of establishing or
      proving some fact.”
Id. at 51 (internal citation omitted). As we stated in Fisher, determining

whether a statement is testimonial is a declarant-centric inquiry. 2021 WL
1133592, at *2 (citing United States v. Johnson, 581 F.3d 320, 325 (6th Cir.

2009)).

      Pursuant to Bruton v. United States, 391 U.S. 123, 137 (1968), a pre-trial

confession of one codefendant may not be used as evidence in a joint trial

unless the confessing codefendant takes the stand. Further, a limiting

instruction is not a sufficient substitute for a defendant’s constitutional right of

cross-examination. Id. “Bruton simply extends to joint trials Crawford’s

prohibition against out-of-court testimony, protecting the accused in a joint

trial from the incrimination of his non-testifying codefendants’ hearsay

statements.” Fisher, 2021 WL 1133592, at *3. Additionally, Richardson v.

Marsh, 481 U.S. 200, 211 (1987), held that redaction of a statement to omit

reference to the accused may satisfy Bruton and, therefore, Confrontation

Clause protections.

      As this Court has explained, if a codefendant’s out-of-court statement is

non-testimonial neither Crawford, Bruton, nor Richardson bars potentially

admissible statements. Fisher, 2021 WL 1133592, at *3. With these standards

in mind, we turn to Harvey’s arguments.




                                         7
      B. Fisher’s out-of-court statements were not testimonial, so they
         were not rendered inadmissible under the Confrontation Clause.

      In this case Fisher made voluntary, unprompted out-of-court statements

to two cellmates, Randall and Grissom. These statements were offered at trial

as evidence against Harvey, but Fisher did not testify at trial and was at no

point subject to Harvey’s cross-examination. Fisher’s statements incriminated

himself and Harvey. Fisher told Randall that he was accompanied by a female

who used a necktie to strangle a man and the strangulation, not the beating,

caused his death. Fisher also told Randall that the female was crazy because

she kept the necktie and used it as a belt. Additionally, Fisher told Grissom

that Harvey was with him during the assault and strangled the man with a

necktie. “[O]nly if these statements were testimonial under Crawford was the

trial court obligated to exclude the statements under Bruton or redact them

under Richardson.” Fisher, 2021 WL 1133592, at *4.

      What constitutes a testimonial statement is an objective
      circumstantial inquiry viewed from the declarant’s perspective, a
      decidedly declarant-centric inquiry. The United States Supreme
      Court clarified in Davis [v. Washington, 547 U.S. 813, 822 (2006)]
      that it is in the final analysis the declarant's statements, not the
      interrogator's questions, that the Confrontation Clause requires us
      to evaluate. Circumstances tending to indicate a statement is
      testimonial include when the statement describes a past event, as
      opposed to an immediate, ongoing event like an emergency; the
      apparent, primary purpose of the interrogation or conversation is
      to use the statements obtained as evidence in a prospective
      criminal prosecution; and particularly where the interrogation, if
      the exchange can be characterized that way, is formally arranged
      or conducted, especially by an officer or agent of the state
      intending to elicit statements as evidence . . . .

      Whether a statement is testimonial depends solely on the
      circumstances of the declarant himself at the time he made the
      statement, not whether a person who heard the statement
                                        8
      eventually repeats under solemn oath what she allegedly heard the
      declarant say.
Id. (quotations and internal citations omitted).

      Fisher’s statements were not testimonial under Crawford. Fisher’s

statements to Grissom and Randall were accounts of past events, which may

tend to indicate a statement is testimonial. But these statements were not

originally made to an officer, made during interrogation, or made with the

primary intent that they be used in a criminal prosecution. These

incriminating statements were apparently made in what objectively seemed to

be a private conversation. As held in Fisher, “the trial court was correct when

it concluded that, as a general matter, conversations between cellmates will not

be testimonial under the Confrontation Clause. Consistent with federal

authority, jailhouse conversations between cellmates are not typically attended

by the above-listed circumstances that indicate a statement is testimonial.”

Fisher, 2021 WL 1133592, at *6.1

      Harvey emphasizes that each of the testifying cellmate witnesses spoke to

police in an investigative setting. However, when examining the admissibility of

hearsay statements under the Confrontation Clause we look to the setting in


      1 While the Davis Court was not faced with statements made outside of
questioning by law enforcement, it used “statements from one prisoner to another” as
an example of “clearly nontestimonial” statements. 547 U.S. at 825. See also United
States v. Pelletier, 666 F.3d 1, 9 (1st Cir. 2011) (holding that statements made by one
inmate to another are not testimonial); United States v. Smalls, 605 F.3d 765, 778
(10th Cir. 2010) (holding that a recorded statement by a codefendant to a confidential
informant known only to the codefendant as a fellow inmate was “unquestionably
nontestimonial”); United States v. Johnson, 495 F.3d 951, 976 (8th Cir. 2007) (holding
that statements by a codefendant to a fellow inmate “fall safely outside the scope of
testimonial hearsay”).

                                           9
which the statements are made. Here, Fisher’s cellmates testified about

statements that Fisher made to them in a jail setting, not any statements

Fisher, Harvey, or the cellmates may have otherwise made to police or under

circumstances indicating testimonial intent.

      Because Fisher’s statements were nontestimonial, the statements did not

implicate the Confrontation Clause under Crawford, 541 U.S. at 68. Since

Fisher’s statements were nontestimonial, the Commonwealth also was not

required to exclude Fisher’s statements under Bruton, 391 U.S. at 123, or

redact the statements under Richardson, 481 U.S. 200. The trial court

correctly ruled that the admission of Fisher’s statements to his cellmates did

not violate the Confrontation Clause.

      C. Fisher’s out-of-court statements are otherwise admissible under
         KRE 804(b)(3) as statements against penal interest.

      Because Fisher’s statements were nontestimonial, the admissibility of the

statements was governed by the Kentucky Rules of Evidence, not the

Confrontation Clause. The trial court held that Fisher’s statements implicated

him in Folena’s murder, rendering it admissible as an admission of a party

pursuant to KRE 801(b)(1). This Court applied the KRE to determine the

admissibility of Harvey’s statements in Fisher. To the extent Harvey’s

statement also asserts that Fisher was complicit in the murder with Harvey

under Kentucky Revised Statutes (KRS) 502.020, it is admissible as a

statement against penal interest under KRE 804(b)(3). Fisher, 2021 WL
1133592, at *6.



                                        10
      KRE 801 defines hearsay as an out-of-court statement offered to prove

the truth of the matter asserted. Hearsay is generally inadmissible. The

Commonwealth sought to introduce Fisher’s statements not just as evidence

against Fisher, but also to prove that Harvey was the woman with whom Fisher

admitted he was complicit. So to the extent Fisher’s statements were an

assertion that Fisher and Harvey were complicit with one another, the

statements are hearsay.

      KRE 804(b)(3) creates an exception to the hearsay rule for statements

made against the declarant’s interest if the declarant is unavailable to testify at

trial. Where the statement exposes the declarant to criminal liability, sufficient

corroboration must indicate the trustworthiness of the statement. A declarant

may be unavailable to testify for purposes of KRE 804(b)(3) when he invokes

his Fifth Amendment right to remain silent and avoid self-incrimination. KRE

804(a)(1). Fisher was unavailable to testify at trial, having invoked his right to

avoid self-incrimination.

      While sitting in his jail cell, Fisher asserted to Randall that while he beat

a man he was accompanied by a woman who ultimately killed Folena. He also

told Grissom that Harvey was with him during his assault on Folena and that

Harvey strangled Folena with a necktie. These statements included details of

Fisher’s involvement, such as him admitting to moving Folena’s body and

burying him. It was clearly against Fisher’s penal interest to admit his

involvement in Folena’s murder, i.e., it was directly against his penal interest to

admit complicity. As this Court concluded in Fisher,

                                        11
      The trial court found correctly within its discretion that the
      statements were corroborated by Goodman's testimony and by the
      totality of forensic and other circumstantial evidence. Particularly
      corroborating was the fundamental consistency between Fisher’s
      and Harvey’s independent accounts to their respective cell-mates.

2021 WL 1133592, at *7. Therefore, Fisher’s statements fell within the

exception of KRE 804(b)(3) and it was not error for the trial court to admit

Fisher’s unredacted statements as evidence against Harvey.

    II.    The Commonwealth’s Attorney’s questioning techniques were
           improper but do not warrant reversal.

      Harvey argues that the Commonwealth’s Attorney used improper

questioning techniques at trial in her questioning of Detective Priddy, who was

a lead investigator in the murder investigation. While questioning Detective

Priddy the prosecutor asked when particular items of discovery were provided.

Detective Priddy testified that before trial she and the prosecutor prepared an

evidence log documenting when discovery was provided. Detective Priddy

testified that she helped with compiling the evidence log but was told by the

prosecutor when discovery was turned over to the defense.

      The timing of discovery was relevant to where the testifying cellmates

could have obtained their knowledge of the details of the murder. Harvey had

cast doubt on whether Harvey’s and Fisher’s former cellmates, Dean and

Grissom, had learned the details of the crime from the defendants themselves

or if they had learned details by looking at the defendants’ discovery materials

while the defendants were away from their cells. The purpose of the

prosecutor’s line of questioning was to prove that the cellmates could not have

had access to that information through the defendants’ discovery materials
                                       12
since discovery had not progressed very far when Grissom and Fisher or

Harvey and Dean were cellmates. Therefore, the cellmates could not have

known details of the murder by reading defendants’ copies of discovery.

             Since the prosecutor and Detective Priddy had worked
      together over the course of the investigation and had conferred
      about the discovery before trial, Detective Priddy may have had
      some conceivable familiarity with the progression of discovery
      disclosures. But it was apparent at trial that Detective Priddy did
      not have such personal knowledge or memory of the specific
      discovery timeline. The Commonwealth’s Attorney resorted to
      highly suggestive and leading questioning during direct
      examination. The Commonwealth’s Attorney put a purported
      discovery log in front of Detective Priddy on the witness stand, and
      then seemed to point to or otherwise suggest specific entries in the
      log to prompt Detective Priddy’s responses. This became a pattern
      for that topic of inquiry. As examples of the Commonwealth’s
      Attorney’s questions:

               “Were you present in my office when we typed this up?”2
               ...

               “Do you know when the next batch of information would have
               come into the Commonwealth’s office?”3
               ...

               “And I wouldn’t have gotten anything else until August 3rd?”4
               ...

               “Were we able to note when the preliminary diagnosis from the
               medical examiner’s office was given to me?”5

Fisher, 2021 WL 1133592, at *8.




      2   I.e., “I typed this up.”
      3   I.e., “My office turned this batch of information over at this time.”
      4   I.e., “These are the documents I (or my office) would have had on August 3rd.”
      5 I.e., “This was when I (or my office) received the preliminary diagnosis from the

medical examiner’s office.”

                                             13
      Harvey objected to this line of questioning and the trial court directed the

prosecutor to limit the questioning to matters of which the detective had

personal knowledge. However, the line of questioning continued for several

more lines thereafter.

      Harvey argues that the Commonwealth’s Attorney improperly questioned

Detective Priddy at trial, allowing the prosecutor to testify vicariously through

the witness. The implication of the prosecutor’s testimony was to bolster the

testimony of the jailhouse informants who had already denied looking through

the defendants’ discovery. Harvey bases her claim on Kentucky Rules of

Professional Conduct (SCR) 3.130-3.4(e) and 3.130-3.7, both rules against

counsel offering testimony at trial, and also KRE 603 and 802. “Because errors

of this sort implicate constitutional rights, if it was indeed error, we may only

affirm if we conclude this alleged error was harmless beyond a reasonable

doubt.” Fisher, 2021 WL 1133592, at *7. Fisher presented this same

argument on appeal and we restate the conclusions reached in that case.

      This Court held that:

      For the Commonwealth’s Attorney to persist in this manner was
      not proper and was, in fact, error. SCR 3.130–3.4(e) forbids a
      lawyer from asserting matters of personal knowledge unless
      testifying as a witness. SCR 3.130–3.7 forbids a lawyer’s advocacy
      in a trial if the lawyer is expected to be a witness. Deliberate
      violations of these rules, depending on how deliberate and effective
      they are, can amount to prosecutorial misconduct and might
      require reversal.

      The purpose of these rules against lawyer testimony and rules like
      KRE 603, especially in the criminal context, is not only to avoid the
      obvious biases an attorney has as advocate for her own client but
      also because improper suggestions, insinuations, and, especially,
      assertions of personal knowledge made by a prosecutor are apt to
                                        14
      carry much weight against the accused when they should properly
      carry none. In our precedent is a longstanding, sensitive standard
      that requires reversal when any statement of fact outside of the
      evidence is made to the jury which may be in the slightest degree
      prejudicial to the rights of the accused.

      Fisher’s claim here is similar to the Appellant’s claim of error in
      Holt v. Commonwealth [219 S.W.3d 731, 732 (Ky. 2007)]. This
      Court in Holt characterized the prosecutor’s conduct as taking
      “broad liberties” in the mode of examination, whereby the
      Commonwealth’s Attorney effectively testified “through” a witness.
      The Commonwealth’s Attorney had met with her witness before
      trial to discuss the substance of his prospective testimony. The
      Commonwealth’s Attorney expected the witness to testify at trial
      that the defendant, Holt, admitted to the witness his involvement
      in the crime. But on direct examination, the witness balked, not
      responding as the prosecutor had hoped or anticipated. The
      Commonwealth’s Attorney then asked outright, “Do you remember
      talking to me this morning? . . . Do you remember telling me that
      [Holt] told you that [he committed the crime]?” By doing this, the
      Commonwealth’s Attorney was indirectly making assertions and
      establishing facts regarding’s Holt’s guilt, not properly drawing
      those facts from the witness’s own recollection and understanding.

      This Court held reversible error in Holt for a prosecutor to testify to
      facts beyond the record through questioning, especially where the
      witness’s testimony concerns a defendant’s out-of-court admission
      to a crime. The suspect prosecutorial conduct is a manner of
      questioning that places the prosecutor in the position of making a
      factual representation. Holt articulates a particularly sensitive
      standard toward these violations. The majority in Holt also
      expressly rejected the dissent’s more tolerant approach toward a
      prosecutor’s trying to make the best of a bad situation with a
      difficult witness. Hardly a lawyer who has tried a case has not
      been disappointed by the testimony of a witness on direct
      examination. Our rules do not provide, however, that when the
      witness disappoints, the lawyer may testify in his stead.

      A review of the present trial record raises concerns. The
      questioning seemed intentional and persistent, and it was self-
      admittedly unnecessary in light of available documentary
      alternatives.6 The Commonwealth’s Attorney was feeding a witness

        6 The Commonwealth’s Attorney stated in conference, “I can get a certified copy

[of the discovery timeline].” Trial Recording, 10/18/19, 9:31:15 AM.

                                          15
      facts beyond the witness’s personal knowledge through leading
      questions and gestures, something that would have been apparent
      to the jury. The Commonwealth’s Attorney thus improperly placed
      her credibility in issue as an unsworn witness against Fisher. Her
      questioning was improper.7 As a brief aside, the Commonwealth’s
      Attorney might have attempted properly to refresh the witness’s
      recollection per KRE 612. But such a writing cannot be read aloud
      under the pretext of refreshing the witness’s recollection.” That is
      what occurred here, so it cannot be affirmed as a routine
      refreshing of a witness’s recollection.

      Ultimately, while this is a close case considering the strict
      standard articulated in Holt, we carefully conclude this was not a
      case of reversible prosecutorial misconduct. In distinguishing the
      immediate case from the outcome in Holt, we cannot help but
      account for the different circumstances of the case before us. In
      Holt, the prosecutor herself practically supplied a purported
      confession of a criminal defendant to the jury directly and
      unqualifiedly when she found herself faced with a recalcitrant
      witness. Here, the Commonwealth’s Attorney used suggestion to
      work with a witness that was simply unprepared to testify to the
      unfamiliar details of the discovery timeline. This Commonwealth’s
      Attorney did not misrepresent the discovery timeline. Available
      certifiable documentation would have proven the same facts
      Detective Priddy parroted on the stand. Detective Priddy would
      likely have said the same things had she been properly prepared
      for trial. In Holt, by contrast, the Commonwealth’s Attorney’s
      statement, made four different times, was directly contrary to the
      witness’s testimony, as the witness persistently denied ever
      sharing the confession with the prosecutor.

      Before us now is perhaps nothing more than an ill-prepared
      witness. What the Commonwealth’s Attorney added to Priddy’s
      testimony did not lend the sort of central, necessary support to the
      Commonwealth’s case as the alleged confession did in Holt. The
      Commonwealth had otherwise overwhelming evidence against
      Fisher, so we are satisfied that this error did not achieve Fisher’s
      conviction. Though we do not retreat from the sensitive standard
      for this form of misconduct, attorney testimony, the context in

       7 “What is also troubling was that this testimony went to an important issue of

fact, namely whether Grissom’s testimony of Fisher’s hearsay admission was true.
Both the defense and the Commonwealth recognized Grissom’s credibility was a
considerable issue at trial. Indeed, proving the cellmate’s testimony, testimony that
included a purported admission, arguably depended on proof of the discovery
timeline.” Fisher, 2021 WL 1133592, at *9, n.83.

                                          16
      which it occurs deserves more consideration than Holt seems to
      suggest. Holt’s circumstances presented an evident, shocking case
      of misconduct.
Id. at *8–*10 (internal quotations and citations omitted).

      Likewise, overwhelming evidence was presented against Harvey as to her

involvement in Folena’s murder so we are similarly satisfied that this error did

not achieve Harvey’s conviction. This Court concluded that while the line of

questioning in this case was improper and “warrants our disapproval,” Fisher

was not entitled to reversal for the error. Id. at *10. We also hold that Harvey

is not entitled to reversal and “reiterate the higher standard to which we hold

the Commonwealth’s Attorneys as a matter of course. So we carefully affirm

the judgment notwithstanding this conduct, not because it is particularly

tolerable but because we find the error happened to be harmless beyond a

reasonable doubt.” Id.

      III.   The trial court did not err by denying Harvey’s request for a
             second competency evaluation.

      Prior to trial Harvey moved for a competency evaluation pursuant to KRS

504.080. The motion was granted and Harvey was examined at the Kentucky

Correctional Psychiatric Center (KCPC). A competency hearing was held on

February 12, 2019, after Harvey returned from KCPC. The trial court found

Harvey competent to stand trial and scheduled a jury trial to begin on October

14, 2019.

      On October 8, 2019, Harvey’s counsel informed the trial court that she

believed Harvey was no longer competent to stand trial and requested a second

competency evaluation. Defense counsel told the trial court that she had to
                                       17
leave the jail during her last meeting with Harvey because nothing productive

was happening. She also told the trial court that Harvey was unable to assist

in her defense. The trial court denied the request, stating that Harvey had

already been thoroughly evaluated for competency and found competent. In

the court’s view, nothing concrete was presented to justify halting the

proceedings on the eve of trial to have Harvey reevaluated. A written order

denying a second competency evaluation was later entered.

      On appeal, Harvey argues that both substantial evidence and reasonable

grounds existed for the trial court to believe that she was incompetent to stand

trial or be sentenced. Harvey maintains the trial court ran afoul of her

constitutional right to a competency hearing by declining to hold a second

competency hearing or order another competency evaluation.

      The United States Constitution prohibits trying a defendant who is

incompetent to stand trial. Drope v. Missouri, 420 U.S. 162, 173 (1975). KRS

504.100(1) provides that “[i]f upon arraignment, or during any stage of the

proceedings, the court has reasonable grounds to believe the defendant is

incompetent to stand trial, the court shall appoint at least one (1) psychologist

or psychiatrist to examine, treat and report on the defendant's mental

condition.” These statutory and Constitutional interests trigger different

requirements:

      Due process under the Fourteenth Amendment requires that
      where substantial evidence that a defendant is not competent
      exists, the trial court is required to conduct an evidentiary hearing
      on the defendant's competence to stand trial. In contrast, under
      KRS 504.100, “reasonable grounds to believe the defendant is
      incompetent to stand trial” mandates a competency examination,
                                       18
      followed by a competency hearing. Thus, while the failure to
      conduct a competency hearing implicates constitutional
      protections only when “substantial evidence” of incompetence
      exists, mere “reasonable grounds” to believe the defendant is
      incompetent implicates the statutory right to an examination and
      hearing.

Woolfolk v. Commonwealth, 339 S.W.3d 411, 422 (Ky. 2011) (internal citations

omitted).

      A defendant is competent to stand trial if she can “consult with [her]

lawyer with a reasonable degree of rational understanding” and has “a rational

as well as factual understanding of the proceedings against [her].” Godinez v.

Moran, 509 U.S. 389, 396 (1993). This Court reviews a trial court’s

competency decision by determining “[w]hether a reasonable judge, situated as

was the trial court judge whose failure to conduct an evidentiary hearing is

being reviewed, should have experienced doubt with respect to competency to

stand trial.” Woolfolk, 339 S.W.3d at 423 (citations omitted).

      Eight months prior to trial Harvey was evaluated for competency by a

KCPC psychologist. During this evaluation Harvey acknowledged her past

suicide attempts and persisting suicidal ideations, previous prescriptions for

antidepressants and other medications, and her extensive past use of drugs

and alcohol which began around age ten. The KCPC evaluator prepared a

sixteen-page report. She concluded that Harvey could appreciate the nature

and consequences of the proceedings against her and had the ability to

rationally participate in her own defense. Harvey’s counsel stipulated to the

report and did not dispute the KCPC evaluation. The trial court concluded that

Harvey was competent to stand trial.
                                       19
      A mere six days prior to trial Harvey’s counsel requested a second

competency evaluation but failed to present proof of any change in Harvey’s

mental condition since the last competency evaluation. Although defense

counsel claimed that Harvey recently exhibited behavior raising new issues as

to competency, she refused to provide specific evidence of Harvey’s alleged

mental decline out of fear of violating the attorney-client privilege. As the trial

court properly noted, it was incumbent on Harvey’s counsel to make an

affirmative showing and voicing general concerns but then invoking the

attorney-client privilege was not sufficient. Counsel mentioned possibly filing a

KRS Chapter 31 motion for funds to hire another expert to evaluate Harvey’s

competency, but did not pursue that route.8 Simply put, counsel’s general

assertions do not satisfy the constitutional or statutory requirements for

ordering another competency evaluation.

      “Evidence of a defendant's irrational behavior, his demeanor at trial, and

any prior medical opinion on competence to stand trial are all relevant in

determining whether further inquiry is required.” Drope, 420 U.S. at 180. The

Commonwealth asserts that throughout the course of the proceedings Harvey



      8  Indigent defendants often make motions for Chapter 31 funds ex parte. See
Daniel v. Commonwealth, 607 S.W.3d 626, 634 (Ky. 2020); Johnson v. Commonwealth,
553 S.W.3d 213, 219 (Ky. 2018); Commonwealth v. Wooten, 269 S.W.3d 857, 859 (Ky.
2008). Just as parties use ex parte communications to discuss the need for Chapter
31 funds, ex parte communications can be used to discuss the need for a competency
evaluation. Kentucky Supreme Court Rule (SCR) 4.300, Canon 2, Rule 2.9 allows a
judge, with consent of the parties, to “confer separately with the parties and their
lawyers in an effort to settle matters pending before the judge.” Defense counsel could
have requested an ex parte discussion regarding the information she was reluctant to
reveal in court.

                                          20
never displayed irrational behavior and her demeanor in court was always

appropriate. Competency is capable of change over time and courts must be

alert to circumstances suggesting a change that would render the accused

unable to meet the standards of competence. Id. at 181. But the record in this

case reflects no such circumstances.

      After the trial court denied Harvey’s request for a second competency

evaluation the trial proceeded, and no further mention was made regarding

competency until the sentencing hearing. At that time, defense counsel again

indicated that Harvey was not competent and stated concern that Harvey’s

drug use had “ruined her brain.” Counsel also stated that Harvey could not

recount basic biographical information about herself. The trial court again

denied the request for a competency evaluation.

      “Defense counsel’s statements alone could not have been substantial

evidence” of grounds for a new competency evaluation. Padgett, 312 S.W.3d at

349. The information provided by defense counsel prior to trial and during the

sentencing hearing did not constitute substantial evidence or a reasonable

ground to believe Harvey was incompetent. Moreover, the trial court has broad

discretion in determining whether to order a reevaluation for competency.

Quarels v. Commonwealth, 142 S.W.3d 73, 84 (Ky. 2004).9 The trial court was


      9  See also Pate v. Commonwealth, 769 S.W.2d 46, 47 (Ky. 1989) (holding that
the trial court did not err in refusing to order a second competency hearing even
though a psychiatrist testified the defendant suffered from schizophrenia and was
mildly retarded, the defendant attorney said she could not communicate with her
client, and the defendant testified that he could not remember confessing to the
crimes); Harston v. Commonwealth, 638 S.W.2d 700 (Ky. 1982) (holding that the trial
court did not abuse its discretion when it denied two requests to re-open a
                                         21
in the best position to observe Harvey’s conduct and demeanor from the outset

of the proceedings and to evaluate such throughout the course of the

proceedings. Because of this position, the trial court’s evaluation is entitled to

substantial deference. Woolfolk, 339 S.W.3d at 423. Given only the general

statements by defense counsel regarding her interactions with Harvey, the trial

court correctly denied the request for a second competency evaluation. This

determination was not an abuse of discretion under constitutional or statutory

standards.

      IV.    No cumulative reversible error exists.

      Harvey claims that even if the errors in her trial do not individually

require reversal, the cumulative effect of the errors rendered her trial

fundamentally unfair. Only one error has been identified, which was the

Commonwealth’s Attorney’s questioning of Detective Priddy. Because that

error did not require reversal, and we found no other errors to aggregate with

it, we need not engage in cumulative error analysis. See Peacher v.

Commonwealth, 391 S.W.3d 821, 852 (Ky. 2013).

                                  CONCLUSION

      For the foregoing reasons, we affirm the judgment and sentence of the

Hardin Circuit Court.

      All sitting. All concur.




competency hearing even though the request was supported by one of the doctors who
examined the defendant previously).

                                        22
COUNSEL FOR APPELLANT:

Jared Travis Bewley
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Aspen Caroline Carlisle Roberts
Assistant Attorney General




                                  23